Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed February 25, 2022 is acknowledged and has been entered.  Claims 1, 8, 18, 22, 24, 27, 33, 55, 56, 64, 75, and 91-34 have been amended.  Claims 2-6, 72, 73, and 90 have been cancelled.  Accordingly, claims 1, 7, 8, 11, 18, 22, 24, 27-29, 31-33, 45, 55, 56, 58, 59, 62-64, 68, 69, 71, 74, 75, and 91-94 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 2-6, 72, 73, and 90 are now moot in light of Applicant's cancellation of the claims.

Priority
4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective


Claim Objections
5.	Claims 91, 92, 93, and 94 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18, 22, 24, and 27, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 7, 8, 11, 18, 22, 24, 27-29, 31-33, 45, 55, 56, 58, 59, 62-64, 68, 69, 71, 74, 75, and 91-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“A method for enumerating … residual bead particles” in the preamble “comprising residual bead particles” in step a), and “determining … residual bead particles…, thereby enumerating … residual bead particles” in step b).  See also claims 32, 33, 59, and 63.  
Claim 63 is vague and indefinite in lacking clear antecedent basis in reciting, “residual beads” in step a) because it is unclear what is encompassed in “residual beads” relative to the recitation “bead particles” in the preamble and in step b). Since the cell composition as set forth in Applicant’s disclosure provides that the bead particles are mixed with a population of cells, and then removed from the cell mixture to produce the cell composition; then the bead particles to be detected are residual bead particles. Accordingly, it is suggested but not required to recite, “residual bead particles” in the preamble and in all occurrences of the component in the claims after the added 
“A method of enumerating … residual bead particles” in the preamble “comprising residual bead particles” in step a), and “determining … residual bead particles…, thereby enumerating … residual bead particles” in step b).  See also claims 69 and 74.

Allowable Subject Matter
7.	Claim 1, 7, 8, 11, 18, 22, 24, 27-29, 31-33, 45, 55, 56, 58, 59, 62-64, 68, 69, 71, 74, 75, and 91-94 are free of the prior art of record. 
The prior art of record fails to teach or fairly suggest a method for enumerating and detecting the presence or absence of residual bead particles in a cell composition produced by mixing a population of cells with bead particles and then removing the bead particles from the cells to form the cell composition which may still contain residual bead particles; the method comprises incubating the cell composition that is suspected of containing residual bead particles with a hypotonic solution to produce a lysed cell composition; incubating the lysed cell composition with a hypertonic solution; and determining whether residual bead particles remain so as to be present in the cell composition. 

8.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 11, 2022